Citation Nr: 9912380	
Decision Date: 05/05/99    Archive Date: 05/12/99

DOCKET NO.  95-02 721A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an apportionment of the veteran's Department 
of Veteran's Affairs benefits on behalf of the veteran's 
children.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1943 to May 
1946 and periodically on active duty for training.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in May 1994, in which the 
Chicago, Illinois, Regional Office (RO) of the Department of 
Veterans Affairs (VA) denied the appellant's claim of 
entitlement to an apportionment of the veteran's VA benefits 
on behalf of his four children.  The appellant subsequently 
perfected an appeal of that decision.


REMAND

In a November 1998 response to a notification of the 
appellant's request for a hearing before a member of the 
Board in Atlanta, Georgia, the veteran indicated his desire 
to appear before a member of the Board via videoconference 
from the RO in Chicago, Illinois.  There is no indication 
that such a hearing was either scheduled or held.  

Additionally, it is unclear from the record that the veteran 
was provided with a copy of the statement of the case issued 
to the appellant in January 1995.  Accordingly, a copy of the 
statement of the case along with notification of his rights 
with regard to the apportionment claim on appeal should be 
provided to the veteran.

Consequently, because no such hearing has been held, and to 
ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should provide the veteran a 
copy of the statement of the case along 
with the applicable notification of his 
rights.

2.  The RO should schedule the veteran 
for a videoconference hearing.  At the 
time it is scheduled the RO should 
request that Jeff Martin, member of the 
Board, conduct the hearing because he has 
handled the case previously, and has 
conducted the hearing in Atlanta, 
Georgia, for the appellant.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


